Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 1 of 14


                                   EXHIBIT C




                            PAYMENT GUARANTY


                             DATED APRIL 26, 2019
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20           Entered 11/17/20 20:55:26        Page 2 of 14




                                    PAYMENT GUARANTY

        THIS PAYMENT GUARANTY (this “Guaranty”) made as of April 26, 2019, by
 EMSI HOLDCO, INC., a Delaware corporation (“Guarantor”), to and for the benefit of
 MIDCAP FINANCIAL TRUST, a Delaware statutory trust, its successors and assigns (in its
 individual capacity as a lender, “MCF”), having an address at c/o MidCap Financial Services,
 LLC, as servicer, 7255 Woodmont Avenue, Suite 200, Bethesda, Maryland 20814, in its capacity
 as agent (and in such capacity, together with its successors and assigns, “Agent”) for Lenders (as
 defined below).

                                           RECITALS

         A.      Pursuant to that certain Credit and Security Agreement of even date herewith
 (together with all extensions, renewals, restatements modifications, substitutions and
 amendments thereof, the “Credit Agreement”) among EXAMINATION MANAGEMENT
 SERVICES, INC., a Nevada corporation, EMSI HOLDING COMPANY, a Delaware
 corporation, EMSI ACQUISITION, INC., a Delaware corporation, and any additional borrower
 that may be added thereunder (each individually as a “Borrower”, and collectively as
 “Borrowers”), Agent, MCF, and Lenders, Lenders are making available to Borrowers a
 revolving loan facility in the aggregate maximum principal amount of $20,000,000 and a senior
 secured term loan in the in the original principal amount of $6,000,000 (the “Term Loan”), and
 other credit accommodations to Borrowers, as the same may be increased or decreased from time
 to time in accordance with the terms of the Credit Agreement. Capitalized terms used and not
 otherwise defined herein shall have the meanings given to them in the Credit Agreement.

        B.     Guarantor will derive material financial benefit from the Lenders making the
 Loans available to Borrowers.

        C.      Agent and Lenders have relied on the statements and agreements contained herein
 in agreeing to make the Loan and other financial accommodations available to Borrowers. The
 execution and delivery of this Guaranty by Guarantor is a condition precedent to the making the
 Loan and other financial accommodations available to Borrowers.

                                         AGREEMENTS

         NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of the
 matters described in the foregoing Recitals, which Recitals are incorporated herein and made a
 part hereof, and for other good and valuable consideration the receipt and sufficiency of which
 are acknowledged, hereby covenants and agrees for the benefit of Agent and Lenders and their
 successors, indorsees, transferees, participants and assigns as follows:

         1.      Guaranty. Guarantor absolutely, unconditionally and irrevocably guarantees:

                (a)     the full and prompt payment of the principal of and interest on the Term
 Loan when due, whether at stated maturity, upon acceleration or otherwise, and at all times
 thereafter, and the full and prompt payment of all sums which may now be or may hereafter
 become due and owing with respect to the Term Loan (including, without limitation, any interest
 that may accrue on any judgment against Guarantor in respect of any of the guaranteed


 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 3 of 14




 obligations hereunder at the lesser of the Default Rate of Interest (as set forth in Section 10.5 of
 the Credit Agreement) and the maximum interest rate permitted by applicable law) and

                (b)     the full and prompt payment of any Enforcement Costs (as defined in
 Section 7 hereof).

         All amounts due, debts, liabilities and payment obligations described in subsections (a)
 and (b) of this Section 1 shall be hereinafter collectively referred to as the “Obligations.

         All payments under this Guaranty must be made in lawful money of the United States of
 America and in current funds. Any amount received by Agent or Lenders from any collateral or
 security for the Financing Documents may be applied by it towards any sums due under or in
 respect of the Financing Documents, in such order of application as is provided for under the
 applicable Financing Documents, or if not so provided for, then in such order as Agent may from
 time to time elect in its sole discretion. Subject to the preceding sentence, Agent shall have the
 right to determine how, when and what application of payments and credits, whether derived
 from the Borrowers or any other source, shall be made on the amounts due Agent and Lenders
 under the Financing Documents.

         Notwithstanding the foregoing or any other provision of this Guaranty, Agent and
 Lenders agree that the maximum liability of Guarantor for the payment of principal in
 Subsection 1(a) above (“Guaranteed Amount”) shall be limited to the amount by which (a) the
 outstanding principal balance of the Term Loan on the date demand for payment is made
 hereunder exceeds (b) $5,000,000 . Furthermore, all amounts paid by the Borrowers in respect
 of the Obligations, on and after acceleration or as the proceeds of a foreclosure of the Financing
 Documents, shall be applied in the following order of priority: first to the Unguaranteed
 Amount, second to the balance of the Obligations other than the Guaranteed Amount and
 Enforcement Costs, and finally to the Guaranteed Amount plus Enforcement Costs. For
 purposes of this Section, the term “Unguaranteed Amount” shall mean, as of the time of
 computation, (a) all principal amounts outstanding under the Term Loan less (b) the Guaranteed
 Amount.

         2.     Payment of Amounts Owed. Upon the occurrence of an Event of Default, after
 the expiration of any applicable cure or grace period, Guarantor agrees, on demand by Agent or
 any holder of all or part of the Term Loan (which demand may be made concurrently with notice
 to Borrowers that Borrowers are in default of their obligations), to pay the Obligations,
 regardless of any defense, right of set-off or recoupment or claims which Borrowers or
 Guarantor may have against Agent or any Lenders or any holder of all or part of the Term Loan.
 All of the remedies set forth herein and/or provided for in any of the other Financing Documents
 or at law or equity shall be equally available to Agent and Lenders, and the choice by Agent or
 any Lenders of one such alternative over another shall not be subject to question or challenge by
 Guarantor or any other person, nor shall any such choice be asserted as a defense, setoff,
 recoupment or failure to mitigate damages in any action, proceeding, or counteraction by Agent
 or Lenders to recover or seeking any other remedy under this Guaranty, nor shall such choice
 preclude Agent or Lenders from subsequently electing to exercise a different remedy. The
 parties have agreed to the alternative remedies provided herein in part because they recognize
 that the choice of remedies in the event of a default hereunder will necessarily be and should

                                                  2
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 4 of 14




 properly be a matter of business judgment, which the passage of time and events may or may not
 prove to have been the best choice to maximize recovery by Agent or Lenders at the lowest cost
 to Borrowers and/or Guarantor. It is the intention of the parties that such choice of remedy by
 Agent and any Lenders be given conclusive effect regardless of such subsequent developments.

         3.      Certain Waivers by Guarantor. To the fullest extent permitted by law, Guarantor
 does hereby (a) waive notice of acceptance of this Guaranty by Agent and Lenders and any and
 all notices and demands of every kind which may be required to be given by any statute, rule or
 law; (b) agree to refrain from asserting, until after repayment in full of the Loan, any defense,
 right of set-off, right of recoupment or other claim which Guarantor may have against
 Borrowers; (c) waive any defense, right of set-off, right of recoupment or other claim which
 Guarantor or Borrowers may have against Agent, any Lenders or any holder of all or part of the
 Term Loan; (d) waive any and all rights Guarantor may have under any anti-deficiency statute or
 other similar protections; (e) waive all rights at law or in equity to seek subrogation,
 contribution, indemnification or any other form of reimbursement or repayment from Borrowers
 or any other person or entity now or hereafter primarily or secondarily liable for any of the
 Obligations until the Obligations have been paid in full; (f) waive presentment for payment,
 demand for payment, notice of nonpayment or dishonor, protest and notice of protest, diligence
 in collection and any and all formalities which otherwise might be legally required to charge
 Guarantor with liability; (g) waive the benefit of all appraisement, valuation, marshalling,
 forbearance, stay, extension, redemption, homestead, exemption and moratorium laws now or
 hereafter in effect; (h) waive any defense based on the incapacity, lack of authority, death or
 disability of any other person or entity or the failure of Agent or any Lenders to file or enforce a
 claim against the estate of any other person or entity in any administrative, bankruptcy or other
 proceeding; (i) waive any defense based on an election of remedies by Agent or Lenders,
 whether or not such election may affect in any way the recourse, subrogation or other rights of
 Guarantor against the Borrowers, any other guarantor or any other person in connection with the
 Obligations; (j) waive any defense based on the failure of the Agent or any Lenders to (i) provide
 notice to Guarantor of a sale or other disposition (including any collateral sale pursuant to the
 UCC) of any of the security for any of the Obligations, or (ii) conduct such a sale or disposition
 in a commercially reasonable manner; (k) waive any defense based on the negligence of Agent
 or Lenders in administering the Loan (including, without limitation, the failure to perfect any
 security interest in any collateral for the Loan), or taking or failing to take any action in
 connection therewith, or based on the federal Equal Credit Opportunity Act, or any similar or
 successor act, or any applicable regulations or any similar act or regulation of any state,
 provided, however, that such waiver shall not apply to the gross negligence or willful misconduct
 of the Agent or any Lenders as determined by the final, non-appealable decision of a court
 having proper jurisdiction; (l) waive the defense of expiration of any statute of limitations
 affecting the liability of Guarantor hereunder or the enforcement hereof; (m) waive any right to
 file any Claim (as defined below) as part of, and any right to request consolidation of any action
 or proceeding relating to a Claim with, any action or proceeding filed or maintained by Agent or
 any Lenders to collect any Obligations of Guarantor to Agent or Lenders hereunder or to
 exercise any rights or remedies available to Agent or any Lenders under the Financing
 Documents, at law, in equity or otherwise; (n) agree that neither Agent nor Lenders shall have
 any obligation to obtain, perfect or retain a security interest in any property to secure any of the
 Obligations or this Guaranty, or to protect or insure any such property; (o) waive any obligation
 Agent or Lenders may have to disclose to Guarantor any facts the Agent or Lenders now or

                                                  3
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20            Entered 11/17/20 20:55:26       Page 5 of 14




 hereafter may know or have reasonably available to it regarding the Borrowers or Borrowers’
 financial condition, whether or not the Agent or any Lenders has a reasonable opportunity to
 communicate such facts or has reason to believe that any such facts are unknown to Guarantor or
 materially increase the risk to Guarantor beyond the risk Guarantor intends to assume hereunder;
 (p) agree that neither Agent nor Lenders shall be liable in any way for any decrease in the value
 or marketability of any property securing any of the Obligations which may result from any
 action or omission of the Agent or Lenders in enforcing any part of this Guaranty or any portion
 of the Loan; (q) waive any defense based on the consideration for this Guaranty; (r) waive any
 defense based on any invalidity, irregularity or unenforceability, in whole or in part, of any one
 or more of the Financing Documents; (s) waive any defense based on any change in the
 composition of Borrowers, including, without limitation, the voluntary or involuntary withdrawal
 or removal of Guarantor from any current or future position of ownership, management or
 control of Borrowers; and (t) waive any defense based on any representations and warranties
 made by Guarantor herein or by Borrowers in any of the Financing Documents. Credit may be
 granted or continued from time to time by Agent or any Lenders to Borrowers without notice to
 or authorization from Guarantor, regardless of the financial or other condition of Borrowers at
 the time of any such grant or continuation. Neither Agent nor Lenders shall have any obligation
 to disclose or discuss with Guarantor its assessment of the financial condition of Borrowers.
 Guarantor acknowledges that no representations of any kind whatsoever have been made by
 Agent or Lenders to induce Guarantor to execute and deliver this Guaranty. No modification or
 waiver of any of the provisions of this Guaranty shall be binding upon Agent or Lenders except
 as expressly set forth in a writing duly signed and delivered by Agent and Lenders. For purposes
 of this section, the term “Claim” shall mean any claim, action or cause of action, defense,
 counterclaim, set-off or right of recoupment of any kind or nature against the Agent or Lenders,
 its officers, directors, employees, agents, members, actuaries, accountants, trustees or attorneys,
 or any affiliate of the Agent or Lenders in connection with the making, closing, administration,
 collection or enforcement by the Agent or Lenders of the Obligations or the obligations
 evidenced by the Financing Documents (including this Guaranty).

          4.    Guarantor’s Obligations Not Affected by Modifications of Financing Documents.
 Guarantor further agrees that Guarantor’s liability as guarantor shall not be impaired or affected
 by any renewals or extensions which may be made from time to time, with or without the
 knowledge or consent of Guarantor of the time for payment of interest or principal on the Term
 Loan or by any forbearance or delay in collecting interest or principal on the Term Loan, or by
 any waiver by Agent or any Lenders under the Credit Agreement or any other Financing
 Documents, or by Agent’s or any Lenders’ failure or election not to pursue any other remedies it
 may have against Borrowers or Guarantor, or by any change or modification in the Credit
 Agreement or any other Financing Document, or by the acceptance by Agent or Lenders of any
 additional security or any increase, substitution or change therein, or by the release by Agent or
 Lenders of any security or any withdrawal thereof or decrease therein, or by the application of
 payments received from any source to the payment of any obligation other than the Obligations
 even though Agent or Lenders might lawfully have elected to apply such payments to any part or
 all of the Obligations, it being the intent hereof that, subject to Agent’s or Lenders’ compliance
 with the terms of this Guaranty and the other Financing Documents, Guarantor shall remain
 liable for the payment of the Obligations, until all of the Obligations have been paid in full,
 notwithstanding any act or thing which might otherwise operate as a legal or equitable discharge
 of a surety. Guarantor further understands and agrees that Agent or Lenders may at any time

                                                 4
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20            Entered 11/17/20 20:55:26       Page 6 of 14




 enter into agreements with Borrowers to amend, modify and/or increase the principal amount of,
 interest rate applicable to or other economic and non-economic terms of the Credit Agreement or
 other Financing Documents, and may waive or release any provision or provisions of the Credit
 Agreement and other Financing Documents or any thereof, and, with reference to such
 instruments, may make and enter into any such agreement or agreements as Agent, Lenders and
 Borrower may deem proper and desirable, without in any manner impairing this Guaranty or any
 of Agent’s or any Lenders’ rights hereunder or Guarantor’s obligations hereunder, and
 Guarantor’s obligations hereunder shall apply to the Credit Agreement and other Financing
 Documents as so amended, modified, extended, renewed or increased.

         5.      Nature of Guaranty. This is an absolute, present and continuing guaranty of
 payment and not merely of collection. Guarantor agrees that this Guaranty may be enforced by
 Agent or any Lenders without the necessity at any time of resorting to or exhausting any other
 security or collateral given in connection herewith or with the Credit Agreement or any of the
 other Financing Documents through foreclosure or sale proceedings, as the case may be, under
 the Financing Documents or otherwise, or resorting to any other guaranties, and Guarantor
 hereby waives any right to require Agent or Lenders to join Borrower in any action brought
 hereunder or to commence any action against or obtain any judgment against Borrowers or to
 pursue any other remedy or enforce any other right. Guarantor further agrees that nothing
 contained herein or otherwise shall prevent Agent or Lenders from pursuing concurrently or
 successively all rights and remedies available to it at law and/or in equity or under the Credit
 Agreement or any other Financing Documents, and the exercise of any of its rights or the
 completion of any of its remedies that do not result in full payment of the Obligations and
 complete satisfaction of Borrowers’ obligations under the Financing Documents shall not
 constitute a discharge of Guarantor’s obligations hereunder, it being the purpose and intent of
 Guarantor that the obligations of Guarantor hereunder shall be absolute, independent and
 unconditional under any and all circumstances whatsoever. None of Guarantor’s obligations
 under this Guaranty or any remedy for the enforcement thereof shall be impaired, modified,
 changed or released in any manner whatsoever by any impairment, modification, change, release
 or limitation of the liability of Borrowers under the Credit Agreement or other Financing
 Documents or by reason of the bankruptcy of Borrowers or by reason of any creditor or
 bankruptcy proceeding instituted by or against Borrowers. This Guaranty shall continue to be
 effective or be reinstated (as the case may be) if at any time payment of all or any part of any
 sum payable with respect to the Term Loan and pursuant to the Credit Agreement or any other
 Financing Document is rescinded or otherwise required to be returned by Agent or Lenders upon
 the insolvency, bankruptcy, dissolution, liquidation, or reorganization of Borrowers, or upon or
 as a result of the appointment of a receiver, intervenor, custodian or conservator of or trustee or
 similar officer for, Borrowers or any substantial part of its property, or otherwise, all as though
 such payment to Agent or Lenders had not been made, regardless of whether Agent or Lenders
 contested the order requiring the return of such payment. In the event of the foreclosure of the
 Financing Documents and of a deficiency, Guarantor hereby promises and agrees forthwith to
 pay the amount of such deficiency notwithstanding the fact that recovery of said deficiency
 against Borrowers would not be allowed by applicable law; provided, however, that the
 foregoing shall not be deemed to require that Agent or Lenders institute foreclosure proceedings
 or otherwise resort to or exhaust any other collateral or security prior to or concurrently with
 enforcing this Guaranty.


                                                 5
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20            Entered 11/17/20 20:55:26       Page 7 of 14




         6.     Effect of Assignment. In the event any Lender shall assign any portion of the
 Term Loan it holds (the “Assignment”) to any lender or other entity (the “Assignee”) to secure a
 loan from Assignee to such Lender, Guarantor will accord full recognition thereto and agree that
 all rights and remedies of such Lender hereunder shall be enforceable against Guarantor by
 Assignee with the same force and effect and to the same extent as would have been enforceable
 by such Lender but for the Assignment; provided, however, that unless Agent and Lenders shall
 otherwise consent in writing, Agent and Lenders shall have an unimpaired right, prior and
 superior to that of Assignee, to enforce this Guaranty for Agent’s and Lenders’ benefit to the
 extent of any indemnities constituting a part of the Obligations which are not expressly assigned
 or transferred. Notwithstanding the foregoing, in no event shall any Assignment (a) obligate
 Guarantor to make any payment to, or to perform any obligation on behalf of, any party other
 than Agent and Lenders following an Assignment unless Agent or such Lenders provides
 Guarantor written notice of the Assignment, in which case Guarantor shall be entitled to rely on
 such written notice, or (b) entitle Agent and Lenders and Assignee to duplicative recoveries.

         7.      Enforcement Costs. If: (a) this Guaranty is placed in the hands of an attorney for
 collection or is collected through any legal proceeding; (b) an attorney is retained to represent
 Agent or any Lenders in any bankruptcy, reorganization, receivership, or other proceedings
 affecting creditors’ rights and involving a claim under this Guaranty; (c) an attorney is retained
 to provide advice or other representation with respect to this Guaranty; or (d) an attorney is
 retained to represent Agent or any Lenders in any proceedings whatsoever in connection with
 this Guaranty and Agent or Lenders prevail in any such proceedings, then Guarantor shall pay to
 Agent or Lenders upon demand all attorneys’ fees, costs and expenses incurred in connection
 therewith (all of which are referred to herein as “Enforcement Costs”), in addition to all other
 amounts due hereunder, regardless of whether all or a portion of such Enforcement Costs are
 incurred in a single proceeding brought to enforce this Guaranty as well as the other Financing
 Documents.

         8.       Severability. The parties hereto intend and believe that each provision in this
 Guaranty comports with all applicable local, state and federal laws and judicial decisions.
 However, if any provision or provisions, or if any portion of any provision or provisions, in this
 Guaranty is found by a court of law to be in violation of any applicable local, state or federal
 ordinance, statute, law, administrative or judicial decision, or public policy, and if such court
 should declare such portion, provision or provisions of this Guaranty to be illegal, invalid,
 unlawful, void or unenforceable as written, then it is the intent of all parties hereto that such
 portion, provision or provisions shall be given force to the fullest possible extent that they are
 legal, valid and enforceable, that the remainder of this Guaranty shall be construed as if such
 illegal, invalid, unlawful, void or unenforceable portion, provision or provisions were not
 contained therein, and that the rights, obligations and interest of Agent, Lenders or any holder of
 all or part of the Term Loan under the remainder of this Guaranty shall continue in full force and
 effect.

      9.  CHOICE OF LAW; CONSENT TO JURISDICTION. THIS GUARANTY
 AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM (WHETHER
 SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
 GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
 WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO

                                                 6
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 8 of 14




 CONFLICTS OF LAWS PRINCIPLES. WITH RESPECT TO ANY SUIT, ACTION OR
 PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A “PROCEEDING”),
 AGENT AND LENDERS (BY THEIR ACCEPTANCE HEREOF) AND GUARANTOR
 IRREVOCABLY (A) SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
 STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE BOROUGH OF
 MANHATTAN, CITY OF NEW YORK, STATE OF NEW YORK, AND (B) WAIVE ANY
 OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE
 OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVE ANY CLAIM
 THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM
 AND FURTHER WAIVE THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
 PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER
 SUCH PARTY. NOTHING IN THIS GUARANTY SHALL PRECLUDE AGENT OR
 LENDERS FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION
 NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
 JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER
 JURISDICTION TO THE EXTENT THE FOREGOING IS PERMITTED UNDER
 APPLICABLE LAW. AGENT, LENDERS AND GUARANTOR FURTHER AGREE
 AND CONSENT THAT, IN ADDITION TO ANY METHODS OF SERVICE OF
 PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF
 PROCESS IN ANY PROCEEDING IN ANY NEW YORK STATE OR UNITED STATES
 COURT SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
 STATE OF NEW YORK MAY BE MADE BY CERTIFIED OR REGISTERED MAIL,
 RETURN RECEIPT REQUESTED, DIRECTED TO THE APPLICABLE PARTY AT
 THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE
 COMPLETE UPON RECEIPT; EXCEPT THAT IF SUCH PARTY SHALL REFUSE TO
 ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS
 AFTER THE SAME SHALL HAVE BEEN SO MAILED.

         10.     Subordination of Borrowers’ Obligations to Guarantor; Claims in Bankruptcy.

                (a)     Any indebtedness of Borrowers to Guarantor (including, without
 limitation, any right of such Guarantor to a return of any capital contributed to Borrowers),
 whether now or hereafter existing, is hereby subordinated to the payment of the Obligations.
 Guarantor agrees that, until the entire Obligations have been paid in full, Guarantor will not seek,
 accept, or retain for its own account, any payment from Borrowers on account of such
 subordinated debt. Any payments to Guarantor on account of such subordinated debt shall be
 collected and received by Guarantor in trust for Agent and Lenders and shall be paid over to
 Agent, on behalf of Agent and Lenders, on account of the Obligations without impairing or
 releasing the obligations of Guarantor hereunder.

                (b)     Guarantor shall promptly file in any bankruptcy or other proceeding in
 which the filing of claims is required by law, all claims and proofs of claims that Guarantor may
 have against the Borrowers or any other guarantor and does hereby assign to Agent or its
 nominee (and will, upon request of Agent, reconfirm in writing the assignment to Agent or its
 nominee of) all rights of Guarantor under such claims. If Guarantor does not file any such claim,
 Agent, as attorney-in-fact for Guarantor, is hereby irrevocably authorized to do so in the name of
 Guarantor, or in Agent’s discretion, to assign the claim to a designee and cause proof of claim to

                                                  7
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20               Entered 11/17/20 20:55:26        Page 9 of 14




 be filed in the name of Agent’s designee. In all such cases, whether in administration,
 bankruptcy or otherwise, the person or persons authorized to pay such claim shall pay to Agent,
 on behalf of Agent and Lenders, the full amount thereof and, to the full extent necessary for that
 purpose, Guarantor hereby assigns to Agent and each Lenders all of the Guarantor’s rights to any
 such payments or distributions to which Guarantor would otherwise be entitled, such assignment
 being a present and irrevocable assignment of all such rights.

                 (c)    In the event (i) Borrowers or any other guarantor shall (A) file voluntarily
 or be filed against involuntarily for protection under the U.S. Bankruptcy Code or any other
 present or future federal or state act or law relating to bankruptcy, insolvency, or other relief for
 debtors, (B) have sought or consented to or acquiesced in the appointment of any trustee,
 receiver, conservator, or liquidator, or (C) be the subject of any order, judgment, or decree
 entered by any court of competent jurisdiction approving a petition filed against such party for
 any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar
 relief under any present or future federal or state act or law relating to bankruptcy, insolvency, or
 relief for debtors, and (ii) the automatic stay imposed by the applicable provisions of the U.S.
 Bankruptcy Code, as amended, or under any other applicable law, against the exercise of the
 rights and remedies otherwise available to creditors of the Borrowers or such other guarantor is
 deemed by the court having jurisdiction to apply to Guarantor so that Guarantor is not permitted
 to pay Agent and Lenders the Obligations and/or Agent or Lenders may not immediately enforce
 the terms of this Guaranty or exercise such other rights and remedies against Guarantor as would
 otherwise be provided by law, Agent and Lenders shall immediately be entitled, and Guarantor
 hereby consents, to relief from such stay, and Guarantor hereby authorizes and directs Agent and
 Lenders to present this Guaranty to the applicable court to evidence this agreement and consent.

        11.    Application of Proceeds. Any amounts received by Agent or Lenders from any
 source on account of the Loan may be utilized by Agent or Lenders for the payment of the
 Obligations and any other obligations of Borrowers to Agent and Lenders in such order as Agent
 and Lenders may from time to time elect, subject to the terms and conditions of the Financing
 Documents.

         12.     Events of Default.

               (a)    It is expressly agreed that time is of the essence of this Guaranty and every
 covenant and provision hereof, and that any of the following shall be an “Event of Default”
 under this Guaranty:

                          (i)     the failure of Guarantor to satisfy the covenants set forth in Section
         16 below;

                          (ii)    any Insolvency Event (as defined below) with respect to
         Guarantor;

                          (iii)   the failure of Guarantor to satisfy the covenants set forth in Section
         17 below;

                          (iv)    any “Event of Default” (as defined in the Credit Agreement)
         occurs; and/or

                                                    8
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 10 of 14




                        (v)     any material inaccuracy in any representation or warranty made by
         Guarantor, or any material omission of Guarantor, in connection with its financial
         condition prior or subsequent to the date of this Guaranty.

                (b)    Upon the occurrence of any Event of Default under this Guaranty, there
 shall be deemed to have occurred a default and an Event of Default (as that term is used in any of
 the other Financing Documents) under each of the other Financing Documents, regardless of
 whether or not any portion of the Obligations may then be due and payable.

                 (c)     The term “Insolvency Event” shall mean any of the following:
 (i) Guarantor makes an assignment for the benefit of creditors, offers a composition or extension
 to creditors, or makes or sends notice of an intended bulk sale of any business or assets now or
 hereafter conducted or owned by Guarantor; (ii) Guarantor files a petition in bankruptcy;
 (iii) Guarantor is adjudicated insolvent or bankrupt, or petitions or applies to any tribunal for any
 receiver of or any trustee for itself or any substantial part of its property; (iv) Guarantor
 commences any proceeding relating to itself under any reorganization, arrangement,
 readjustment or debt, dissolution or liquidation law or statute of any jurisdiction, whether now or
 hereafter in effect; (v) any such proceeding is commenced against Guarantor and such
 proceeding remains undismissed for a period of sixty (60) days; or (vi) Guarantor by any act
 indicates its consent to, approval of, or acquiescence in, any such proceeding or the appointment
 of any receiver of or any trustee for Guarantor or any substantial part of its property, or suffers
 any such receivership or trusteeship to continue undischarged for a period of sixty (60) days.

                (d)     All grace periods under the Credit Agreement, this Guaranty and/or the
 other Financing Documents shall run concurrently such that once any grace period has expired
 without the curing of the default in question, Agent and Lenders shall be entitled to exercise any
 and all of the rights and remedies granted under the Credit Agreement, this Guaranty and the
 other Financing Documents without the necessity of issuing any further notice or the granting of
 any further grace periods.

      13.  WAIVER OF TRIAL BY JURY. GUARANTOR, AGENT, AND EACH
 LENDER (BY THEIR ACCEPTANCE HEREOF) EACH KNOWINGLY,
 VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY
 JURY IN ANY CLAIM, CONTROVERSY, DISPUTE, ACTION OR PROCEEDING
 ARISING OUT OF OR RELATED TO THIS GUARANTY AND THE OTHER
 FINANCING DOCUMENTS (INCLUDING WITHOUT LIMITATION ANY ACTIONS
 OR PROCEEDINGS FOR ENFORCEMENT OF THE FINANCING DOCUMENTS)
 AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
 BEFORE A COURT AND NOT BEFORE A JURY. GUARANTOR, AGENT, AND
 EACH LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
 INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF
 THEM HAS RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY
 AND THE OTHER FINANCING DOCUMENTS AND THAT EACH OF THEM WILL
 CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
 GUARANTOR, AGENT AND EACH LENDER EACH WARRANT AND REPRESENT
 THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER


                                                  9
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20            Entered 11/17/20 20:55:26       Page 11 of 14




 WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
 WAIVES ITS JURY TRIAL RIGHTS.

       14.     Notices. All notices required or permitted hereunder shall be given and shall
 become effective as provided in the Credit Agreement.

                 All notices to Guarantor shall be    c/o Examination Management Services, Inc.
                 addressed as follows:                3050 Regent Boulevard, Suite 400
                                                      Irving, Texas 75063
                                                      Attention: General Counsel
                                                      Facsimile No.: 877-768-3246


        15.     Representations and Warranties. To induce Agent and Lenders to make the Term
 Loan and other financial accommodations available to Borrowers, Guarantor makes the
 following representations and warranties to Agent and Lenders set forth in this Section.
 Guarantor acknowledges that but for the truth and accuracy of the matters covered by the
 following representations and warranties, Lenders would not have agreed to make the Term Loan
 and other financial accommodations available to Borrowers.

                 (a)    Guarantor maintains an office at the address set forth for such party in
 Section 14;

               (b)     except as disclosed in writing to Agent and Lenders, there is no action,
 proceeding, or investigation pending or, to the knowledge of Guarantor, threatened or affecting
 Guarantor, which may adversely affect Guarantor’s ability to fulfill its obligations under this
 Guaranty; and

                (c)     Guarantor is not in default under any agreements which may adversely
 affect Guarantor’s ability to fulfill its obligations under this Guaranty.

          All of the foregoing representations and warranties shall be deemed remade on the date of
 the first disbursement of proceeds or other extension of credit in respect of the Loan, on the date
 of any subsequent advance of proceeds or other extension of credit in respect of the Loan (to the
 extent provided for in the Financing Documents), and upon any extension of the Loan pursuant
 to the Credit Agreement. Guarantor hereby agrees to indemnify, defend and hold Agent and
 Lenders free and harmless from and against all loss, cost, liability, damage, and expense,
 including attorneys’ fees and costs, which Agent and any Lenders may sustain by reason of the
 inaccuracy or breach of any of the foregoing representations and warranties as of the date the
 foregoing representations and warranties are made and are remade.

         16.    Notices of Certain Financial Events. If Guarantor shall become insolvent or seek
 protection under insolvency laws or proceedings, or any application shall be made to have
 Guarantor declared bankrupt or insolvent, or a receiver or trustee shall be appointed for
 Guarantor or for all or a substantial part of the property of Guarantor, or Guarantor shall make an
 assignment for the benefit of creditors, notice of such occurrence or event shall be promptly
 furnished to the Agent by Guarantor.


                                                 10
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 12 of 14




       17.     Covenants. Until such time as the Obligations are indefeasibly satisfied,
 Guarantor covenants as follows:

               (a)     Guarantor will preserve, renew and keep in full force and effect and in
 good standing its existence and its rights, privileges and franchises necessary or desirable in the
 normal conduct of business.

              (b)      Guarantor will comply with the covenant set forth in Section 5.17 of the
 Credit Agreement as if such covenant was set forth herein.

                (c)      All restrictions imposed upon Borrowers by the Credit Agreement with
 respect to dividends and distributions shall further apply to dividends and distributions by
 Guarantor to its Affiliates and bind Guarantor as if such restrictions were set forth in full herein
 and made applicable to Guarantor, such that Guarantor shall be permitted to make Permitted
 Distributions to its Affiliates only to the extent that Borrowers are permitted to make Permitted
 Distributions to its Affiliates under the terms of the Credit Agreement.

         18.     Successors and Assigns. This Guaranty shall be binding upon the successors and
 assigns of Guarantor. If more than one party executes this Guaranty, the liability of all such
 parties shall be joint and several.

      19.  CONSTRUCTION; CHOICE OF LAW.      THIS GUARANTY, THE
 CREDIT AGREEMENT, AND ALL OTHER INSTRUMENTS EVIDENCING AND
 SECURING THE LOAN SECURED HEREBY WERE NEGOTIATED IN THE STATE
 OF NEW YORK, AND DELIVERED BY GUARANTOR OR BORROWERS, AS
 APPLICABLE, AND ACCEPTED BY AGENT AND LENDERS IN THE STATE OF
 NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
 RELATIONSHIP TO THE PARTIES AND THE UNDERLYING TRANSACTIONS
 EMBODIED HEREBY. IN ALL RESPECTS, INCLUDING, WITHOUT LIMITATION,
 MATTERS OF CONSTRUCTION OF THE IMPROVEMENTS AND PERFORMANCE
 OF THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER, THIS
 GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
 WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
 CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND ANY
 APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THE TITLES OF
 THE PARAGRAPHS OF THIS GUARANTY ARE FOR CONVENIENCE OF
 REFERENCE ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING THIS
 GUARANTY.

         20.    Advances of Proceeds of Loan. Agent shall be entitled to honor any request made
 by Borrowers for advances of proceeds of Loan and shall have no obligation to see to the proper
 disposition of such advances. Guarantor agrees that its obligations hereunder shall not be
 released or affected by reason of any improper disposition by Borrowers of such proceeds of
 Loan.

        21.    Counterparts. This Guaranty may be signed in any number of counterparts, each
 of which shall be an original, with the same effect as if the signatures thereto and hereto were


                                                 11
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20           Entered 11/17/20 20:55:26      Page 13 of 14




 upon the same instrument. Signatures by facsimile or by electronic mail delivery of an electronic
 version of any executed signature page shall bind the parties hereto.

                      [SIGNATURES APPEAR ON FOLLOWING PAGE(S)]




                                                12
 CHICAGO/#3276777.3
Case 20-32548-hdh7 Doc 27-3 Filed 11/17/20         Entered 11/17/20 20:55:26    Page 14 of 14




                             (Signature Page lo Payment Guaranty)


           IN WITNESS WHEREOF, intending to be legally bound, the undersigned has caused
    this Guaranty to be executed the day and year first above mentioned.

                                                  GUARANTOR:

                                                  EMSI HOLDCO, INC., a Delaware
                                                  corporation




    Cl IICAG0/1/3276777
